Citation Nr: 0515394	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  99-05 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971, and from April 1981 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO at that time found that new and 
material evidence had not been received to reopen a claim for 
service connection for a bilateral knee disability.

This case was the subject of a Board remand dated in July 
2000.  Since that time, the Board found in June 2003 that new 
and material evidence had been received to reopen the claim 
for service connection for a bilateral knee disability, and 
in November 2003 the Board remanded the claim to the RO for 
further development.  



FINDINGS OF FACT

1.  The veteran's March 1981 service entrance examination 
indicates that clinical evaluation of the lower extremities 
was normal.

2.  The veteran had a right knee disability prior to his 
second period of active service, and experienced an injury of 
the right knee during his second period of active service.

3.  There is no clear and unmistakable evidence to show that 
the veteran's right knee disability was not aggravated during 
service.

4.  The veteran was not found to have a left knee disability 
during either period of service or until many years after 
service, and there is no medical evidence associating his 
current left knee disability with his period of active 
service or relating it to any incident of service.




CONCLUSIONS OF LAW

1.  A right knee disability was aggravated by active service.  
38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West  2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2004); VAOPGCPREC 3-2003.

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West  
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions, Statement of the Case, and Supplemental Statements 
of the Case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations and the reasons his claim was denied.  
In addition, a letter sent to the veteran dated in September 
2004 specifically notified the veteran of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and the relative 
burdens of the veteran and VA in producing or obtaining that 
evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the March 2004 and September 2004 VCAA letters 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  Although the 
veteran was not explicitly requested to provide any evidence 
in his possession, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  Thus, the failure to use the exact language of 
38 C.F.R. § 3.159(b)(1) with respect to this "fourth 
element" was harmless, non-prejudicial error, if error at 
all.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  
April 14, 2005). 

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ in March 2004 
and September 2004, prior to issuance of a Supplemental 
Statement of the Case in November 2004 and subsequent 
transfer and certification of the appellant's case to the 
Board, and as described above the content of the notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not constitute prejudicial error, as 
the notification requirements of the VCAA have been satisfied 
and the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  Mayfield, supra. 

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA and private medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
Additionally, as will be reflected in the analysis section of 
this decision, the VA examination opinions obtained by the 
RO, when viewed in conjunction with the lay and additional 
medical evidence associated with the claims files, are 
sufficient for a determination on the merits of the veteran's 
appeal.  See 38 C.F.R. § 5103A(d). Therefore, the Board finds 
that all obtainable evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.  There has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

The veteran's service medical records for his first period of 
active service, from August 1969 to August 1971, are silent 
for any knee problems.  Clinical evaluation of the lower 
extremities at his June 1971 separation examination was 
normal.

Medical records dated in March 1978, which was in-between his 
two periods of active duty, reflect that the veteran was 
treated for a right knee injury.  Thereafter, subsequent 
medical records from May 1978 note that he complained of pain 
and instability in the right knee.  The diagnosis was tear of 
the medial meniscus of the right knee, for which surgery was 
recommended.  Private hospital records dated in March 1979 
and December 1980 reflect that the veteran had surgery on his 
right knee.  The diagnosis in March 1979 was internal 
derangement of the right knee, while the December 1980 
records include a diagnosis of loose body of the right knee.

The veteran's second period of active duty was from April 
1981 to July 1981.  The March 1981 induction examination 
report indicates that his lower extremities were clinically 
evaluated as normal, and that he reported that he had not 
experienced a "trick" or locked knee. 

Service medical records of treatment in May 1981 reflect that 
he was treated for right knee problems after a twisting 
injury while marching.  At that time, it was noted that he 
had had surgery on the knee 6 months earlier.  However, X-
rays showed no abnormal findings.  Subsequent records 
indicate that he was treated on numerous occasions for 
complaints of right knee pain.  

A June 1981 Medical Board report noted that the veteran had a 
history of medial meniscectomy in March 1978, with a second 
surgery in 1980, an arthrotomy and removal of loose body, 
right knee.  Diagnoses following examination were internal 
derangement, right knee, status-post meniscectomy and removal 
of loose body, symptomatic; and chondromalacia, patella, 
right, severe.  It was opined that the veteran was not 
qualified for retention in the military due to this 
disability, that this disability had existed prior to 
service, and that it was not incident to service or 
aggravated by service.  Later in June 1981, the veteran 
requested discharge from service due to physical disability 
based upon the findings and recommendations of the Medical 
Board.  In a June 1981 signed service department ATZJ-MD Form 
30 , the veteran indicated that since his last service 
department medical examination, there had been a medical 
change in his condition, identified as right knee pain and 
swelling.  He was discharge from service in July 1981.

VA medical records dated in December 1981 show treatment for 
right knee problems.  The veteran underwent a VA medical 
examination of his knees in March 1982.  The diagnosis was 
residuals, post-operative right meniscectomy; arthritis right 
knee on exam, but not on X-ray.  No left knee disorder was 
diagnosed at this examination.

Records dated in 1990 show, in part, that the veteran was 
treated for low back pain following a November 1989 work-
related injury.  These records also note that the veteran 
complained of bilateral leg pain.

X-rays taken of both knees in May 1991 revealed no 
significant abnormality of the bone, joints, or adjacent soft 
tissues.

A December 1991 private hospitalization report notes that the 
veteran complained of low back and bilateral leg pain of a 
couple years' duration.  The discharge diagnosis was back and 
bilateral leg pain, etiology undetermined.

A June 1994 medical report, titled "Wage Loss" and submitted 
to the Bureau of Workers' Compensation, indicates that the 
veteran was a maintenance person at a resort at the time of 
an unspecified injury.  Under the heading "Allowance of 
Claim" it is indicated that he had strain/sprain right 
shoulder; strain/sprain both knees; strain/sprain dorsal, 
thoracic, and lumbosacral; aggravation of degenerative disc 
disease at L2-3; L4-5, and L5-S1 levels.  The "Current 
Diagnosis" is reported to be the same as that of the 
preceding sentence.

By a statement dated in July 1994, the veteran indicated that 
he had not had substantial gainful employment since 1989, 
following a work-related injury at that time for which he had 
received workers' compensation.

The remaining post-service medical records primarily concern 
treatment for lung cancer.  Nothing in the remaining records 
indicates any treatment for a chronic disability of either 
knee.

In a March 1998 statement, the veteran essentially contended 
that he had arthritis of both ankles, knees, and back due to 
combat boot testing.  As mentioned above, he submitted an 
October 1970 Certificate of Appreciation he had received from 
the military for making a significant contribution to the 
development of a specific type of combat boot.  However, 
nothing in this Certificate indicates he developed any 
problems regarding his ankles, knees, or back as a result of 
this testing.

At a September 2004 VA examination, the veteran was diagnosed 
as having 1) residual postoperative meniscectomy and 
chondromalacia of the patella of the right knee, and 2) a 
left knee strain with chondromalacia.  The second diagnosis 
was indicated in the examiner's report to pertain to the 
right knee, but in the context of the report this was 
obviously a typographical error and pertains to the left 
knee.

The VA examiner summarily opined that, having reviewed the 
record and pre-existing conditions, he could find nothing in 
the record to change the previously rendered opinion that the 
veteran's right and left knee conditions were not service 
connected, and nothing in the record to show that there was 
any aggravation of the pre-existing condition of the right 
knee in service.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  The presumption is rebutted where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  Id.  (Emphasis added.)  

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  The provisions of 
38 C.F.R. § 3.304(b) (2004) are inconsistent with 38 U.S.C. 
§ 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  Section 3.304(b) is therefore 
invalid and should not be followed.  See VAOPGCPREC 3-2003.
  
The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

Right Knee

With respect to the veteran's right knee, there are records 
to show that the veteran injured his knee and underwent 
surgery to include a meniscectomy prior to his second period 
of service.  This constitutes clear and unmistakable evidence 
that the veteran had a right knee disability prior to his 
second period of service.

However, clinical evaluation of his right knee was normal 
upon entry into service in March 1981.  In April 1981 he 
injured his knee, and it is evident from the service medical 
records that he did not recover from the injury prior to his 
separation from active duty.  Service department records 
indicate that toward the end of his period of discharge he 
had right knee pain and swelling that did exist earlier 
during his second period of service.  Although service 
department and VA medical opinions are to the effect that the 
pre-existing condition was not aggravated during service, a 
VA outpatient clinic record dated in December 1981, and a 
report of a VA examination in March 1982 show that he 
continued to have a symptomatic right knee disability (which 
he did not have upon entry onto his second period of active 
duty), and in September 2004, the veteran was found to have 
essentially the same disability as that for which he was 
discharged from service in July 1981, chondromalacia and 
post-operative residuals of his meniscectomy.  This medical 
evidence, in the Board's judgment, when coupled with the 
normal enlistment examination noted above, indicates 
aggravation of a pre-existing disability.  It is also 
pertinent to note that the opinions that weigh against the 
claim did not provide any rationale.  Thus, although the 
preponderance of the evidence may arguably show that the 
condition was not permanently aggravated during service, the 
evidential standard here is equipoise.  See VAOPGCPREC 3-2003 
Cotant v. Principi, 17 Vet. App. 116 (2003).  The Board finds 
that the relevant evidence of record does not clearly and 
unmistakably show that the right knee, evaluated as 
clinically normal upon entry into service in March 1981, was 
not aggravated by service.  See 38 U.S.C.A. § 1111.   

Because clinical evaluation of the right knee disability was 
normal upon entry into service in March 1981, and there is no 
clear and unmistakable evidence to show that the veteran's 
right knee condition was not aggravated during service, 
aggravation of his right knee disability is presumed pursuant 
to the laws pertaining to the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003; Cotant, 
supra.  As the veteran still has this same right knee 
disability, service connection for his right knee disability 
is warranted.  To the extent there is evidence of record 
against the claim, the benefit of the doubt is resolved in 
favor of the veteran.  38 C.F.R. § 3.102.

Left Knee

The Board acknowledges the veteran's contention that he has a 
left knee disability attributable to testing of marching 
boots during service.  As a lay person, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993). 
The veteran, as a lay person, is not competent to provide 
medical opinions, and his assertions as to medical diagnosis 
or causation cannot constitute medical evidence.  Id.  His 
contention that testing of boots during his first period of 
service caused his current left knee disability is no more 
than unsupported conjecture, and has no probative value.

No left knee disability was shown during either period of 
service or until many years after service.  No in-service 
injury is shown and there is no continuity of symptomatology 
shown since service.  Clinical evaluation of the left knee 
was normal at separation from his first period of active 
service.  At his March 1982 VA examination, shortly after his 
second period of service, no left knee disability was noted.  
Nor is there any medical evidence or medical opinion relating 
his left knee disability to either period of service or any 
incident of service.  Accordingly, service connection for a 
left knee disability is not warranted.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999); Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

As the preponderance of the evidence is against the claim for 
service connection for     a left knee disability, the 
benefit of the doubt doctrine is not for application with 
respect to this issue.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for a right knee 
disability, diagnosed as post-operative residuals of a 
meniscectomy and chondromalacia of the patella, is granted.

Entitlement to service connection for a left knee disability 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


